Citation Nr: 0630433	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-29 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as schizophrenia, 
bipolar disorder, and manic depression.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother, and Appellant's Father


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.

As detailed below, new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  The issue of entitlement to service connection for 
PTSD, on the merits, is referenced in the REMAND portion of 
the decision below.

 
FINDINGS OF FACT

1. An acquired psychiatric disorder was not present in 
service; was not objectively manifested for years after 
service; and is not otherwise shown to be related to service.

2. By a March 1999 rating decision, the RO denied service 
connection for PTSD in part because the evidence failed to 
show that the veteran had any history of PTSD in service and 
the veteran did not appeal this rating decision

3. Evidence received since the March 1999 rating decision 
includes information verifying in-service stressors that 
physicians relate to the veteran's current PTSD and, as such, 
this evidence bears upon the claim for service connection, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred or 
aggravated during active military service and a psychosis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309 (2005).

2. New and material evidence has been presented since the 
march 1999 rating decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
letters sent in September and October 2001, the veteran was 
informed of all but the fourth required element.  While the 
veteran has never received a letter with the exact language 
of the fourth element, he has been effectively notified of 
the need to send the RO additional information in letters 
sent in September and March 2006.  In addition, the veteran 
has not been prejudiced because he has been given every 
opportunity to submit evidence in support of his claim, 
stated that he had no further evidence in a May 2006 written 
statement and received the entire text of the duty to notify 
in 38 C.F.R. § 3.159 in a January 2003 statement of the case 
and a May 2006 supplemental statement of the case. 

In an October 2001 letter, the RO also advised the veteran 
about the evidence and information necessary to reopen the 
claim for service connection for PTSD; however, it did not 
define new and material evidence.  VA has a specific duty to 
notify when a veteran files for a claim to be reopened.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  
While the veteran did not receive notice of these 
definitions, he has not been prejudiced and the point is moot 
as his claim to reopen is granted below.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, 
private medical records, and afforded the veteran a VA 
psychiatric examination.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the matters below.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 4.2.  There is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claims.  Therefore, VA has fulfilled its 
duty to assist the veteran.

VA satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims.

II.  Claim for Service Connection for an Acquired Psychiatric 
Disorder

The veteran has claimed that he has a psychiatric disorder, 
separate from PTSD, that is related to his service in the 
military in the Persian Gulf War.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, to include psychotic disorders, may 
be presumed to have been incurred during service if 
manifested to a degree of 10 percent or more within one year 
of separation from service, the absence of any findings of 
the disease in service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309.  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the negative evidence against the claim.  The 
appellant prevails in either case.  However, if the weight of 
the evidence is against the appellant's claim, the claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show no indications of 
symptoms or treatment regarding a psychotic disorder or other 
mental health complaints in service.

The veteran has been diagnosed with a myriad of psychological 
disorders beginning in 1999 according to a letter submitted 
by a VA physician which also indicated that as of July 2003 
the veteran is not able to work as a result of hallucinations 
and side effects from medications taken for schizophrenia.  
While the veteran's VA treatment records indicate treatment 
for a variety of psychological disorders from 1999 to the 
present, there is nothing in the treatment records that 
indicate that the veteran's psychotic disorder is related to 
his active service, but there are several indications that 
his psychotic disorder may be due to his history of substance 
abuse.  Further, there is no medical evidence that a chronic 
psychotic disorder was manifested within one year of service 
separation; thus, service incurrence may not be presumed.

The Board has considered the veteran's statements as well as 
those of his parents submitted in support of his argument 
that he suffers from a psychotic disorder related to active 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active service or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  As a result, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence for a Claim for Service 
Connection for PTSD

The RO denied service connection for PTSD in March 1999 
because of no evidence in service and no evidence of a nexus 
between service and the veteran's current condition.  The 
veteran did not perfect his appeal regarding this decision 
and, as a result, it became final.

The Board is neither required nor permitted to analyze the 
merits of a previously disallowed claim unless the Board 
determines that the claim has been reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To reopen a 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

According to the regulation, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran filed his claim to reopen by submitting new VA 
treatment records in June 2001.  The veteran has also 
submitted information regarding his in-service stressor as 
well as more VA treatment records in support of his claim to 
reopen.  Because all of this material was not obtained prior 
to the March 1999 rating decision and suggests that the 
veteran in fact suffered in-service stressors and currently 
has a diagnosis of PTSD, this evidence bears upon the claim 
for service connection, is not cumulative or redundant, and 
raises the possibility of substantiating the claim.  As a 
result, these records are new and material evidence.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  However, further 
evidentiary development into the now-reopened claim for 
service connection for a low back disability is necessary.

ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal on this issue is 
granted.


REMAND

In VA treatment records the veteran's treating physicians 
indicate a diagnosis of PTSD as a result of complaints of 
hallucinations of active military duty and other symptoms.  
The veteran has submitted information that has allowed the RO 
to verify the veteran's claimed in-service stressors which 
include witnessing a fighter jet catch fire upon landing on 
the veteran's Navy ship.  This incident was verified in the 
record.  In light of the evidence of an in-service stressor 
as well as a current diagnosis of PTSD, a VA examination is 
necessary for an opinion as to the diagnosis and etiology of 
any current PTSD.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1. Schedule a VA PTSD examination to 
determine the nature and etiology of the 
veteran's PTSD.  The claims 


folder should be reviewed in conjunction 
with the examination.  Any tests deemed 
necessary should be performed.  The 
following questions should be answered and 
the rationale for any medical opinions 
given should be discussed in detail:

a. Does the veteran currently have PTSD 
as defined by the diagnostic criteria 
set forth in DSM-IV apart from any 
other diagnosed psychiatric 
condition(s)?

b. If the veteran currently has PTSD, 
is it at least as likely as not (i.e., 
probability of at least 50 percent) 
that this disability is related to his 
confirmed in-service stressor of 
witnessing an airplane crash on a 
carrier with an ensuing fire?

2. Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision.

3. Thereafter, readjudicate the claim for 
service connection for PTSD.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on his claim, 
summarizes the evidence, and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


